Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 1 of 23




                   Exhibit 3
250mg CBD Oil | Best CBD Oil Tincture | Green Roads CBD
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 2 of 23
                                                                                            Enjoy up to 30% off sitewide - LIMITED TIME ONLY!


                +1 (833) 462 8922         support@greenroadsworld.com                                                                                                                        

                                                                                                                                                                                                      0
                                                                                 Shop       Learn         What is CBD         About Us           Contact Us     Wholesale                        



                                                                                                     Green Roads / CBD Products / CBD Oils / CBD Oil – 250 mg
                   SALE!


                                                                                                     CBD Oil – 250 mg
                                                                                                             657 Reviews


                                                                                                     $45.99 $39.99
                                                                                                     In stock

                                                                                                       -- 1         +                           ADD TO CART
                                                                                                                                                  6565

                                                                                                     Related Products:


                                                                                                         Description        Labsheet            Reviews    FAQs        CBD Compliance & Safety




                                                                                                           Size/Volume                  Total CBD               Dose/Serving         Product Facts

                                                                                                                15 ML                     250 mg                 17 mg / ML            Non GMO


https://www.greenroadsworld.com/products/cbd-hemp-oil-250mg/[10/23/2019 7:54:42 AM]
250mg CBD Oil | Best CBD Oil Tincture | Green Roads CBD
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 3 of 23




                                                                                                           Recommended Use                                          Ingredients

                                                                                             Place 0.5 ML – 1 ML under tongue for at least            Broad Spectrum CBD Oil 250 mg,
                                                                                                    30 seconds before swallowing                                  Hemp Seed Oil,
                                                                                                                                                             Kosher-Grade Vegetable
                                                                                                                                                                     Glycerin




                                                                                                                                  Nutritional Facts per ML




                                                                                                Calories       Total Fat   Cholesterol    Sodium      Total Carb       Sugars      Protein



                                                                                                   4              0g          0 mg           0 mg            4g          1g           0g




                                                                                          Green Roads’ 250mg CBD Oil delivers the perfect mid-range serving of CBD. You get
                                                                                          approximately 17mg of CBD with each 1ml dropper of this oil. To use this product, take a
                                                                                          dropper full of liquid and place it under your tongue. Hold the liquid there for a few seconds
                                                                                          before swallowing.


                                                                                          All Green Roads CBD products are manufactured using hemp-derived cannabinoid extracts. The
                                                                                          rich selection of non-intoxicating cannabinoids in this blend may help your body process CBD in

https://www.greenroadsworld.com/products/cbd-hemp-oil-250mg/[10/23/2019 7:54:42 AM]
250mg CBD Oil | Best CBD Oil Tincture | Green Roads CBD
                                                            Case 0:19-cv-62342-AHS Document 15-3 effective,
                                                                                         a more   Entered natural
                                                                                                            on FLSD Docket
                                                                                                                  way. The 10/25/2019   Page 4comes
                                                                                                                           CBD in this formula of 23 from hemp grown on American

                                                                                            farms. The ingredients are extracted using cutting-edge techniques. Green Roads tests the
                                                                                            ingredients before using proprietary formulas to create products such as our 250mg CBD oil.
                                                                                            Before any oils hit the shelves, they are tested by an external, independent laboratory. We hope
                                                                                            this oil becomes a part your journey towards greater daily well-being!


                                                                                            NOTE:


                                                                                            Please consult a physician if you are not sure if CBD is right for you. Must be 18+ years older to
                                                                                            consume.




               Customers who shopped for CBD Oil - 250 mg also shopped for:
https://www.greenroadsworld.com/products/cbd-hemp-oil-250mg/[10/23/2019 7:54:42 AM]
250mg CBD Oil | Best CBD Oil Tincture | Green Roads CBD
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 5 of 23

                   SALE!




                         CBD Daily Dose
                              1500 mg

                        $11.99 $11.50
                           ADD TO CART



                   SALE!




                         CBD Daily Dose
                               350 mg

                           $6.99 $5.00
                           ADD TO CART




https://www.greenroadsworld.com/products/cbd-hemp-oil-250mg/[10/23/2019 7:54:42 AM]
250mg CBD Oil | Best CBD Oil Tincture | Green Roads CBD
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 6 of 23
                   SALE!




                        CBD Terpenes Oil
                        Pineapple Express

                        $37.99 $20.99
                           ADD TO CART



                   SALE!




                           CBD Capsules
                               750 mg

                        $89.99 $63.99
                           ADD TO CART



                   SALE!

https://www.greenroadsworld.com/products/cbd-hemp-oil-250mg/[10/23/2019 7:54:42 AM]
250mg CBD Oil | Best CBD Oil Tincture | Green Roads CBD
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 7 of 23




                     Soothing CBD Topical
                            Cream
                               300 mg

                        $69.99 $52.99
                           ADD TO CART




               Join Our Family                                           Your emailemail
                                                                         Your       address address                   Be the first to know about our latest
                                                                                                                       products and offers!

                                                                           Submit


                                 SHOP                                            GREEN ROADS             DISCOUNTS                             SUPPORT


                                 Shop CBD products                               About Us                Rewards Program                       Terms & Conditions
                                 CBD Oils                                        Careers                 Affiliates                            Wholesale
                                 CBD Gummies                                     Contact us              Military Discount                     Track My Order
https://www.greenroadsworld.com/products/cbd-hemp-oil-250mg/[10/23/2019 7:54:42 AM]
250mg CBD Oil | Best CBD Oil Tincture | Green Roads CBD
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 8 of 23
                                 CBD Topicals                              Share your story             First Responders Discount      Privacy Policy


                                                                                          phone               

               **I understand the statements regarding these products have not been evaluated by the Food and Drug Administration. This Product is not intended to diagnose, treat,
                                      cure or prevent any disease. Results from products may vary. These items are not intended to cure, treat or prevent any diseases.**


                                                                                      Hemp Derived CBD with <0.0mg THC.


               2019 © Green Roads. All Rights Reserved.                                                                                                     Developed by TFC Marketing.




https://www.greenroadsworld.com/products/cbd-hemp-oil-250mg/[10/23/2019 7:54:42 AM]
Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 9 of 23
CBD Gummy Bears | Natural Hemp Gummy Bears | Green Roads CBD
                                                           Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 10 of 23
                                                                                              Enjoy up to 30% off sitewide - LIMITED TIME ONLY!


                +1 (833) 462 8922         support@greenroadsworld.com                                                                                                                           

                                                                                                                                                                                                        0
                                                                                   Shop       Learn         What is CBD          About Us            Contact Us    Wholesale                       



                                                                                                       Green Roads / CBD Products / CBD Edibles / CBD Gummy Bears – 300 mg
                   SALE!


                                                                                                       CBD Gummy Bears – 300 mg
                                                                                                               1299 Reviews


                                                                                                       $54.99 $37.99
                                                                                                       In stock

                                                                                                         -- 1         +                           ADD TO CART
                                                                                                                                                       6420

                                                                                                       Related Products:


                                                                                                           Description        Labsheet            Reviews      FAQs       CBD Compliance & Safety




                                                                                                              CBD Dose                     Quantity                  Total CBD             Flavors

                                                                                                                  10 mg                           30                   300 mg               Assorted


https://www.greenroadsworld.com/products/cbd-gummy-bears/[10/23/2019 7:56:50 AM]
CBD Gummy Bears | Natural Hemp Gummy Bears | Green Roads CBD
                                                           Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 11 of 23




                                                                                                                                          Ingredients

                                                                                                Corn Syrup, Sugar (from beets), Water, Gelatin, Citric Acid, Natural and Artificial Flavors,
                                                                                            Lactic Acid, Pectin, FD&C Red 40, Yellow 5, Yellow 6, Blue 1, 300mg Hemp Derived Cannabinoid
                                                                                                                                            Extract




                                                                                                                                        Nutritional Facts
                                                                                                                                          (Per Piece)




                                                                                               Calories      Total Fat    Cholesterol       Sodium          Total Carb   Sugars      Protein



                                                                                                  10            0g           0 mg             0 mg             3g         2g           0g




                                                                                          Green Roads Relax Bears are the best-tasting CBD Gummies on the market. Each adorable

https://www.greenroadsworld.com/products/cbd-gummy-bears/[10/23/2019 7:56:50 AM]
CBD Gummy Bears | Natural Hemp Gummy Bears | Green Roads CBD
                                                           Case 0:19-cv-62342-AHS Document 15-3
                                                                                         bear    Entered
                                                                                              delivers   on of
                                                                                                       10mg FLSD   Docket
                                                                                                               soothing   10/25/2019 cannabinoid
                                                                                                                        hemp-derived  Page 12 of 23
                                                                                                                                                  extracts in a mouth-watering sweet
                                                                                            n’ sour chew. This gummy delivers decompression and satisfaction with every bite. Each bottle
                                                                                            offers 30 gummies, giving you the ideal way to incorporate CBD into your daily wellness routine.


                                                                                            NOTE:


                                                                                            Please consult a physician if you are not sure if CBD is right for you. Must be 18+ years older to
                                                                                            consume.




               Customers who shopped for CBD Gummy Bears - 300 mg also shopped for:

                   SALE!




                      CBD Sourz Froggies
                               100 mg
https://www.greenroadsworld.com/products/cbd-gummy-bears/[10/23/2019 7:56:50 AM]
CBD Gummy Bears | Natural Hemp Gummy Bears | Green Roads CBD
                                                           Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 13 of 23

                           ADD TO CART



                   SALE!




                         CBD Daily Dose
                     Pineapple Express Terps

                           $6.99 $5.00
                           ADD TO CART




                            CBD Coffee
                                 16 oz

                              $54.99
https://www.greenroadsworld.com/products/cbd-gummy-bears/[10/23/2019 7:56:50 AM]
CBD Gummy Bears | Natural Hemp Gummy Bears | Green Roads CBD
                                                           Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 14 of 23
                           ADD TO CART




                       CBD Mango Soothe
                            Syrup
                                60 mg

                              $29.99
                           ADD TO CART



                   SALE!




                     Soothing CBD Topical
                            Cream
                               150 mg

                        $39.99 $29.99
https://www.greenroadsworld.com/products/cbd-gummy-bears/[10/23/2019 7:56:50 AM]
CBD Gummy Bears | Natural Hemp Gummy Bears | Green Roads CBD
                           ADD TO CART
                                                           Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 15 of 23




               Join Our Family                                           Your
                                                                         Your emailemail
                                                                                    address address                             Be the first to know about our latest
                                                                                                                                 products and offers!

                                                                           Submit


                                 SHOP                                              GREEN ROADS                     DISCOUNTS                             SUPPORT


                                 Shop CBD products                                 About Us                        Rewards Program                       Terms & Conditions
                                 CBD Oils                                          Careers                         Affiliates                            Wholesale
                                 CBD Gummies                                       Contact us                      Military Discount                     Track My Order
                                 CBD Topicals                                      Share your story                First Responders Discount             Privacy Policy


                                                                                                      phone             

               **I understand the statements regarding these products have not been evaluated by the Food and Drug Administration. This Product is not intended to diagnose, treat,
                                      cure or prevent any disease. Results from products may vary. These items are not intended to cure, treat or prevent any diseases.**


                                                                                                Hemp Derived CBD with <0.0mg THC.


               2019 © Green Roads. All Rights Reserved.                                                                                                                  Developed by TFC Marketing.




https://www.greenroadsworld.com/products/cbd-gummy-bears/[10/23/2019 7:56:50 AM]
Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 16 of 23
CBD Tea - CBD Infused Chamomile Based Tea | Green Roads
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 17 of 23
                                                                                      Enjoy up to 30% off sitewide - LIMITED TIME ONLY!


                +1 (833) 462 8922          support@greenroadsworld.com                                                                                                                      

                                                                                                                                                                                                     0
                                                                           Shop       Learn         What is CBD         About Us           Contact Us        Wholesale                          


                                                                                                                                                                                     Sign in
                                                                                               Green Roads / CBD Products / CBD Tea and CBD Coffees / CBD Tea               New to CBD? Start here
                   SALE!


                                                                                               CBD Tea
                                                                                                       72 Reviews


                                                                                               $6.99 $5.99
                                                                                               In stock

                                                                                                 -- 1         +                           ADD TO CART
                                                                                                                                            6637

                                                                                               Related Products:


                                                                                                   Description        Labsheet            Reviews        FAQs      CBD Compliance & Safety




                                                                                                           CBD Dose                                Quantity                       Total CBD

                                                                                                      7 mg CBD / 2 G Tea                      1 x 2G Tea Bag                         7 mg


https://www.greenroadsworld.com/products/cbd-tea/[10/23/2019 7:57:39 AM]
CBD Tea - CBD Infused Chamomile Based Tea | Green Roads
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 18 of 23




                                                                                                                                     Ingredients

                                                                                             7 mg CBD Hemp Extract, Organic Chamomile Loose-Leaf Tea Flowers and Powder, Vanilla,
                                                                                                                                    Peppermint.




                                                                                           Sit Back and Enjoy the Best CBD – Infused Tea

                                                                                           Green Roads CBD oil tea combines all the soothing properties of CBD and chamomile to create
                                                                                           a therapeutic infusion rich in flavor and aroma. Our single day packs of CBD-infused tea have
                                                                                           been formulated to help calm your body and mind so you can get through the most demanding
                                                                                           parts of your day.




                                                                                           Delicious and Easy to Make CBD Tea
                                                                                           With 7 mg of CBD per individual bag, our tea offers an easy and familiar way to experience all
                                                                                           the benefits of CBD. Just pour boiling water over a tea bag and steep for 5-7 minutes. Our CBD-
                                                                                           infused tea is made with only natural ingredients like chamomile, vanilla, peppermint, and hemp-
                                                                                           derived cannabidiol.




                                                                                           Why Choose Green Roads CBD Infused Tea

                                                                                           Like the rest of Green Roads products in our collection, our CBD tea is made with high-quality
https://www.greenroadsworld.com/products/cbd-tea/[10/23/2019 7:57:39 AM]
CBD Tea - CBD Infused Chamomile Based Tea | Green Roads
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 19 of 23
                                                                                          CBD obtained from industrial hemp cultivated in the United States. Every product has been
                                                                                            formulated by a licensed pharmacist with over two decades of experience and is third-party lab
                                                                                            tested to ensure purity and quality.




               Customers who shopped for CBD Tea also shopped for:

                   SALE!




                        CBD Terpenes Oil
                           Strawberry AK

                         $37.99 $20.99
                            ADD TO CART


https://www.greenroadsworld.com/products/cbd-tea/[10/23/2019 7:57:39 AM]
CBD Tea - CBD Infused Chamomile Based Tea | Green Roads
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 20 of 23
                   SALE!




                        CBD Terpenes Oil
                            Blueberry OG

                         $37.99 $20.99
                            ADD TO CART



                   SALE!




                        CBD Terpenes Oil
                             Sour Diesel

                         $37.99 $20.99
                            ADD TO CART




https://www.greenroadsworld.com/products/cbd-tea/[10/23/2019 7:57:39 AM]
CBD Tea - CBD Infused Chamomile Based Tea | Green Roads
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 21 of 23
                   SALE!




                           CBD Froggies
                                200 mg

                         $29.99 $26.99
                            ADD TO CART



                   SALE!




                               CBD Oil
                               1000 mg

                       $162.99 $119.99
                            ADD TO CART




https://www.greenroadsworld.com/products/cbd-tea/[10/23/2019 7:57:39 AM]
CBD Tea - CBD Infused Chamomile Based Tea | Green Roads
                                                            Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 22 of 23




               Join Our Family                                             Your
                                                                           Your emailemail
                                                                                      address address                       Be the first to know about our latest
                                                                                                                             products and offers!

                                                                            Submit


                                  SHOP                                         GREEN ROADS                     DISCOUNTS                             SUPPORT


                                  Shop CBD products                            About Us                        Rewards Program                       Terms & Conditions
                                  CBD Oils                                     Careers                         Affiliates                            Wholesale
                                  CBD Gummies                                  Contact us                      Military Discount                     Track My Order
                                  CBD Topicals                                 Share your story                First Responders Discount             Privacy Policy


                                                                                                  phone             

               **I understand the statements regarding these products have not been evaluated by the Food and Drug Administration. This Product is not intended to diagnose, treat,
                                       cure or prevent any disease. Results from products may vary. These items are not intended to cure, treat or prevent any diseases.**


                                                                                            Hemp Derived CBD with <0.0mg THC.


               2019 © Green Roads. All Rights Reserved.                                                                                                              Developed by TFC Marketing.




https://www.greenroadsworld.com/products/cbd-tea/[10/23/2019 7:57:39 AM]
Case 0:19-cv-62342-AHS Document 15-3 Entered on FLSD Docket 10/25/2019 Page 23 of 23
